But two exceptions are reserved for review, and they relate to the oral charge of the court. A defendant may be an accessory to the possession of a still, just as he may be an accessory to any other crime, and if one is in possession of a still, and is aided and abetted by another, both are equally guilty. The court's charge was free from error, and, there being no error apparent on the trial, the judgment of conviction is affirmed.
The sentence is indefinite, and therefore the cause is remanded to the circuit court for proper sentence. Tuggle v. State, 19 Ala. App. 539, 98 So. 700.
Affirmed, and remanded for sentence. *Page 300